Mr. Justice Dever delivered the opinion of the court. 2. Master and servant, § 123* — what is duty of master as to safe place to work. It is the duty of a master to use reasonable care in providing a punch-press operator with a safe place to work, and also to keep the machinery and tools used by the operator in a reasonably safe condition. 3. Master and servant, § 764* — when verdict properly directed for defendant in Action by employee for personal injuries. In an action by a punch-press operator to recover for personal injuries sustained as the result of a piece of wood getting in the foot lever of the machine at which plaintiff was working and causing a' hammer to be released and fall on plaintiff’s hand, evidence held insufficient to show any negligence of defendant, and to warrant the directing of.a verdict in defendant’s favor.